                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,              )
                                       )       Criminal No. 3:20-cr-11
             v.                        )
                                       )       GOVERNMENT’S RESISTANCE
TREMAYNE LAMAR CLEMONS,                )       TO DEFENDANT’S MOTION TO
                                       )       SUPPRESS EVIDENCE
             Defendant.                )



      Comes now the United States of America, by and through the United States

Attorney for the Southern District of Iowa and the undersigned Assistant United

States Attorney, Will R. Ripley, and hereby respectfully submits this resistance to

the defendant’s motion to suppress evidence.

      I.     Introductory Facts

      On December 25, 2019, at approximately 9:32 p.m., officers from the

Coralville Police Department were dispatched to the area near 950, 952, and 954

Boston Way, Coralville, Iowa, reference a shooting that had occurred. Upon arrival,

officers located three subjects suffering from gunshot wounds. All three subjects

were transported to University of Iowa Hospitals where one victim died from his

injuries. During the course of the investigation, investigators learned the

defendant, Tremayne Lamar Clemons, was both a known associate of subjects

involved in the shooting and involved in drug distribution. It was also learned that

subjects involved in the shooting commonly hung out at the defendant’s residence,

located at 954 Boston Way Apartment 5, Coralville, Iowa.
      The next day, on December 26, 2019, a free air dog sniff was conducted at the

defendant’s apartment. The apartment is part of a three-story, twelve-plex building

located on the west side of Boston Way. Apartment 5 is located on the second floor.

The building has four apartments on each of its three floors. The building has

entrances and stairwells on both its east and west sides. The east side faces Boston

Way. The west side faces a parking lot area. Neither the east door, nor the west

door is locked. In fact, while the doors have handles, they do not have a latching

mechanism. The doors are held closed via a hydraulic tension arm. Any person

simply pulling on the door handle from the outside can gain access to the interior

hallways and stairwells of 954 Boston Way. Once inside the interior of the building,

any person is able to walk to the door of any of the twelve apartments.

      As part of the investigation into the shooting, shortly after 1:00 p.m. on

December 26, 2019, Iowa City Police Officer Travis Neeld and his canine partner,

Luke, entered 954 Boston Way through one of the unlocked exterior doors. They

walked up the stairs to the second floor and approached Apartment 5. As they

walked through the hallway, Officer Neeld noted the odor or burned marijuana. As

Luke approached Apartment 5, Officer Neeld noticed his tail moving and his

breathing change in ways consistent with him being in and near an odor of drugs.

Officer Neeld gave Luke the command to sniff and, after sniffing the perimeter of

the door of Apartment 5, Luke alerted to the presence of drugs.

      Luke is a well-trained and certified canine officer. He accredited for the

detection of marijuana, MDMA, hashish, cocaine, crack cocaine, heroin, black tar
heroin, and methamphetamine. Attached hereto as Exhibit 1, are certificates and

records with reference to Luke’s and Officer Neeld’s training, certification, and re-

certification.

       Later that same day, officers sought and received a State of Iowa search

warrant. They executed that warrant on that same day. The search of the

defendant’s apartment yielded a black Springfield Armory AR15-style rifle; a black

and silver Glock 43 pistol; a black and olive green Mossberg shotgun; ammunition

for a .380 caliber firearm; ammunition for a nine-millimeter firearm; ammunition

for a 5.56 firearm; firearm magazines; THC cartridges; CBD wraps; glass jars with

the odor of marijuana; marijuana cigarette rolling papers; a marijuana blunt cutter;

a marijuana grinder with a small amount of marijuana shake; and two cell phones.

       In his motion to suppress evidence, the defendant claims certain evidence

discovered during the execution of a search warrant should be suppressed. It

appears he is making that claim for two reasons. First, he suggests the presence of

the canine officer and its handler near the door violated the rules against entry into

the “curtilage” area of the defendant’s residence. Secondly, he suggests a canine

officer’s alert is not reliable. Both claims fail.

       II.       The canine officer did not enter the defendant’s curtilage

       In Florida v. Jardines, the United States Supreme Court held that entry onto

the front porch of a private home coupled with the use of a canine officer trained in

the detection of drugs is a “search” within the meaning of the Fourth Amendment.

Florida v. Jardines, 569 U.S. 1, (2013). The Court held the entry onto the front
porch was an entry into the curtilage of the home. Id. The defendant relies on that

case to suggest Officer Neeld’s use of his canine officer, Luke, was similarly a

“search” within the meaning of the Fourth Amendment. That suggestion is

misplaced, however, because the common, unlocked hallway of the defendant’s

apartment building is not curtilage.

        A trained dog's detection of odor in a common corridor does not contravene

the Fourth Amendment. United States v. Scott, 610 F.3d 1009, 1016 (8th Cir. 2010);

United States v. Roby, 122 F.3d 1120, 1125 (8th Cir. 1997). Defendant's reliance

on Jardines is misplaced because it cannot be said the common hallway of the

apartment building is curtilage. In United States v. Dunn, 480 U.S. 294 (1987), the

Court indicated that the “central component” of the inquiry as to whether an area is

part of the home is whether that area harbors the intimate activity associated with

the sanctity of a home and the privacies of life. Id., at 300. If that is the “central

component,” it cannot be said the common hallway of an apartment building fits. A

common hallway is used by residents to travel from their apartment to the outside

door and back. This is not the area in which “intimate activities” are likely to occur.

        The Court in Dunn identified four factors relevant to determining curtilage:

   1)   the proximity of the area claimed to be curtilage to the home;
   2)   whether the area is included within an enclosure surrounding the home;
   3)   the nature of the uses to which the area is put; and
   4)   the steps taken by the resident to protect the area from observation by people
        passing by.
Id. at 301.
      Applying these factors from Dunn does not support finding a common

hallway to be curtilage. The common hallway is close to the apartment in question

and also within the enclosure surrounding it, suggesting the first two factors

indicate the hallway may fit. The third factor, however, weighs heavily the other

direction. The nature of the common hallway is that it is not used for intimate

activities, but rather to provide the defendant and the other residents of the

building access to the street and to the parking lot. The fourth factor also weighs

heavily against a finding that the common hallway is curtilage. Any person sharing

the hallway can view the activities of the defendant while in the hallway. The

defendant and his neighbors sharing the hallways are not be permitted to shield

their activities in the hallway from the other residents, as everyone has the same

right to access it that the defendant does—and, in fact, that anyone does.

      Importantly, the Eighth Circuit has held there is no “generalized expectation

of privacy in the common areas of an apartment building. United States v. Brooks,

645 F.3d 971, 976 (8th Cir. 2001)(citations omitted). The Brooks court found that a

common staircase at a multi-family dwelling cannot “be characterized as

curtilage.” Id. at 975. Here, canine officer Luke’s sniff occurred in a common

hallway of an apartment building. Without an expectation of privacy in the hallway,

it cannot have the same constitutional protections as the curtilage around a house.

Accordingly, because the search at issue did not occur on a constitutionally

protected extension of the home, Jardines is inapplicable.
      In a factually similar case, the Eighth Circuit has clearly held that

a dog “sniff of the apartment door frame from a common hallway does not constitute

a search subject to the Fourth Amendment. United States v. Scott, 610 F.3d 1009

(8th Cir. 2010). In Scott, as in here, officers were lawfully present in the common

hallway of an apartment building. Id. at 1015. The defendant’s first claim fails.

      III.   The canine officer is reliable and his alert provided probable
             cause to search

      A court can presume that a certified canine officer's alert provides probable

cause to search. Florida v. Harris, 568 U.S. 237, 246-47 (2013). “[E]vidence of a

dog's satisfactory performance in a certification or training program can itself

provide sufficient reason to trust his alert.” Id., at 248. A certified canine officer’s

alert, even in the absence of the other evidence cited in the affidavit, is sufficient to

generate probable cause. Id.

      Without evidence of lack of training or of some deviation from that training, a

defendant cannot “overcome the presumption of probable cause that attaches when

a well-trained dog gives an alert.” See United States v. Gonzalez, 781 F.3d 422, 420

(8th Cir. 2015) (citing Florida v. Harris, 568 U.S. 237, 247 (2013)). “The question—

similar to every inquiry into probable cause—is whether all the facts surrounding a

dog’s alert, viewed through the lens of common sense, would make a reasonably

prudent person think that a search would reveal contraband or evidence of a crime.”

Harris, 568 U.S. at 248.

      Evidence of a dog’s satisfactory performance in a certification or
      training program can itself provide sufficient reason to trust his alert.
      If a bona fide organization has certified a dog after testing his
      reliability in a controlled setting, a court can presume (subject to any
      conflicting evidence offered) that the dog’s alert provides probable
      cause to search. The same is true, even in the absence of formal
      certification, if the dog has recently and successfully completed a
      training program that evaluated his proficiency in locating drugs.
      After all, law enforcement units have their own strong incentive to use
      effective training and certification programs, because only accurate
      drug-detection dogs enable officers to locate contraband without
      incurring unnecessary risks or wasting limited time and resources.

Id. at 246–47. In fact, an affidavit requesting a search warrant “need only state the

dog has been trained and certified to detect drugs” and “need not give a detailed

account of the dog’s track record or education.” United States v. Jackson, 811 F.3d

1049, 1052 (8th Cir. 2016) (quotations omitted).

      There is no set checklist of required information relating to the certified

canine that the Government must produce. See Harris, 568 U.S. at 247. But the

Government has attached records and certificates related to Officer Neeld’s and

Luke’s training. At the evidentiary hearing, the Government will show that Luke

has been annually certified since 2013 in the detection of the odors of substances,

including marijuana. Officer Neeld will also testify that he and Luke regularly

complete additional hours of training. Clearly then, with Officer Neeld’s and Luke’s

training, Luke’s alert at the defendant’s apartment door provides sufficient probable

cause to support the search warrant. This is especially true here, as the affidavit

includes other facts supporting probable cause. 1




1See the affidavit in support of the search warrant. The search warrant and
affidavit in support is attached hereto as Exhibit 2.
       IV.    Conclusion

       WHEREFORE, based upon the aforementioned, the government respectfully

requests that this court deny the motion to suppress in its entirety.

                                           Respectfully Submitted,

                                           Marc Krickbaum
                                           United States Attorney

                                    By:    /s/ Will R. Ripley
                                           Will R. Ripley
                                           Assistant United States Attorney
                                           131 E. 4th Street
                                           Davenport, Iowa 52801
                                           Tel: 563-449-5432
                                           Fax: 563-449-5433
                                           Email: william.ripley@usdoj.gov



CERTIFICATE OF SERVICE
I hereby certify that on April 2, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:
     U.S. Mail          Fax        Hand Delivery
  X ECF/Electronic filing           Other means
UNITED STATES ATTORNEY
         By: /s/Will R. Ripley
